Wright, J.,
concurring in part and dissenting in part. While I concur in the bulk of the majority’s decision, I vigorously dissent from the forfeiture of Mateo’s automobile.
The majority discovers that the trial court afforded Mateo due process sufficient to confiscate his Cadillac from the following colloquy:
“THE COURT: Mr. Horn, I take it you did not wish to move for the vehicle to be seized?
“MR. HORN: Judge, it has been seized, and the state intends to keep it.
“THE COURT: You understand that the Cadillac has been seized and the state intends to keep it? Does that affect your decision in entering pleas of guiltyl
“THE DEFENDANT: The only *55thing, I had property that was still in the trunk.
“THE COURT: Well, your lawyer probably will file if it’s not contraband. The lawyer can file a replevin to get that back. That’s a civil—
“THE DEFENDANT: That’s the only thing.
“THE COURT: All right.” (Emphasis added.)
The United States Constitution is explicit: no state shall “deprive any person of life, liberty, or property, without due process of law.” Section 1, Fourteenth Amendment. The Supreme Court of the United States has given the following guidance as to the procedural requirements of due process:
“For more than a century the central meaning of procedural due process has been clear: ‘Parties whose rights are to be affected are entitled to be heard; and in order that they may enjoy that right they must first be notified.’ Baldwin v. Hale [1863], 1 Wall. 223, 233.* * * [Further citation omitted.] It is equally fundamental that the right to notice and an opportunity to be heard ‘must be granted at a meaningful time and in a meaningful manner.’ Armstrong v. Manzo [1965], 380 U.S. 545, 552.” Fuentes v. Shevin (1972), 407 U.S. 67, 80.
What has happened to the express language of the Due Process Clause of the Fourteenth Amendment? The quoted exchange between court and defendant vividly demonstrates that Mateo’s Cadillac was taken from him by the state without any semblance of meaningful notice or any opportunity for a meaningful hearing.
Further, the majority somehow concludes that the foregoing exchange between court and defendant constitutes “substantial compliance” with R.C. 2925.13. This, of course, is nonsense.
R.C. 2925.13(D) states that:
“Vehicles used in violation of division (A) of this section shall be seized and forfeited* * * upon motion to the common pleas court* * *.” (Emphasis added.)
Manifestly, the motion requirement is intended to secure meaningful notice and a meaningful hearing, and hence provide due process. The Rules of Civil Procedure provide some guidance as to the requirements of a motion: “* * * A motion, whether written or oral, shall state with particularity the grounds therefor, and shall set forth the relief or order sought.* * *” Civ. R. 7(B)(1). The majority appears to ignore these requirements. The state failed to move for forfeiture; the state asserted no grounds, with or without particularity, in support of forfeiture; and the trial court afforded Mateo little or no opportunity to be heard in order to contest the forfeiture, limiting its query to what effect the “forfeiture” may have had on the guilty pleas. Due to the failure of the state to move for forfeiture, the total absence of both notice to Mateo and a meaningful opportunity for Mateo to be heard, I must strenuously dissent from the portion of the majority’s opinion that affirms the forfeiture to the state of Mateo’s automobile.
Sweeney, J., concurs in the foregoing opinion.